DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/28/22.  Claim 6 is cancelled; claims 1, 11, 16 are amended; claims 1-5, 7-20 are pending.  

Claim Objections
2.	Claims 1 and 11 are objected to because of the following informalities: “a radius of curvature closest to the leading edge being spaced rearward from the leading edge” should be amended as follows: “a radius of curvature of the plurality of radii of curvature closest to the leading edge being spaced rearward from the leading edge”.  This provides context to the radius of curvature referenced as being “closest to the leading edge”. In other words, the amended language helps establish that “closest to” is in relation to the other radii of curvature of the “plurality of radii of curvature” and not the radius of curvature at the leading edge (which could be construed as the “radius of curvature closest to the leading edge”). In view of applicant’s Drawings, Specification and Remarks, the scope of claims 1 and 11 is defined (i.e. no 112(b) issues). The above amendment will improve clarity. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
- the “plurality of radii of curvature” that are “forward of the sole contact point” and “a radius of curvature closest to the leading edge being spaced rearward form the leading edge spaced rearward from the leading edge ... more than 3 mm” (as required by claims 1 and 11); “a second radius of curvature R2 at a second location rearward of the first location, the second radius of curvature R2 being forward of the sole contact point” (as required by claim 16). Fig. 5 shows radius of curvature 192 within the claimed length, however, radius of curvature 194 is not forward of the sole contact point)
- the details of “Rmin” curvature required by claims 18-19 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the following claim limitation in claim 16 – “the sole further comprises a first radius of curvature R1 at a first location spaced rearward from the leading edge by no less than 3mm and a second radius of curvature R2 at a second location rearward of the first location, the second radius of curvature R2 being forward of the sole contact point; R2 is no less than 10*R1”.  Radius of curvature 192 is the only disclosed radius of curvature within the defined length (i.e. within the “first location” spaced rearwardly no less than 3mm from leading edge and “forward of the sole contact point”). The specification does establish a relationship between R2/192 and R1/190, however, R1 is taught to be “[A]t a forward location” (See Fig. 5; paragraph [0024]) and does not cover the claimed length range.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222).
As per claims 1 and 3-5, Olsavsky teaches a golf club head that, when oriented in a reference position, comprises: a striking face; a top portion; and a sole portion opposite the top portion (Fig.’s 1-8), the sole portion comprising a leading edge (Fig.’s 1-8), a trailing edge Id., at least one sole rail generally elongate in a front-to-rear direction Id., and a sole contact point located on the at least one sole rail (Fig.’s 2, 5, 7 showing rails as lowest point of club), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point: the sole portion includes a sole length Ls measured in the front-to-rear direction from the leading edge to the trailing edge; and the sole contact point is spaced rearwardly from the leading edge by a distance D1 Id.; and wherein, in the reference position and along the virtual vertical plane, a vertical distance between the sole portion and a virtual ground plane increases forward the sole contact point from the sole contact point to the leading edge (best seen in Fig. 7).  
Olsavsky et al., directed to a design patent and selected as a primary reference for its substantial teaching of the claimed structural shape, does not expressly teach D1 being between 5-15mm as claimed wherein D1 is less than or equal to 80% of Ls. However, Stokke et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: a sole contact point 328 spaced rearwardly from a loft plane 160 a distance 392 of between 5-15 mm (paragraphs [0069]- [0073]). Admittedly, the loft plane 160 is not exactly positioned at the leading edge. However, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). As shown in Fig.’s 2, 9, this offset between the loft plane 160 and leading edge 138 is essentially negligible. Notably, Stokke et al. provides a range that encompasses values less than, greater than and including the entire claimed range – (paragraph [0073]). One ordinary skill in the art would thus reasonably infer that Stokke et al. implicitly teaches a distance D1 measured as claimed (i.e. from sole contact point 328 to leading edge 138) within the claimed range of 5-15mm. Should applicant traverse this view, examiner cites to in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, the difference in distance 392 being measured from the sole contact point 328 to the loft plane 160 as compared to being measured from the sole contact point to the leading edge as claimed is not considered to provide a functional distinguishing feature since the offset distance is so small and due to Stokke et al. providing a range of values for 392 that encompasses the entire claimed range – (paragraph [0073])
At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the sole contact point a distance as taught by Stokke et al. The motivation to combine references is to reduce aerodynamic drag, thus providing increased swing speed and ball distance. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. At D1 distances of 5mm -15mm, the required relationship of D1 being no greater than .25 * Ls is met when Ls is greater than 60mm (or 6 cm). Both Olsavsky et al. and Stokke et al. inherently teach a distance Ls, but neither expressly discloses this numeric value. However, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 60mm would have been obvious in the golfing art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club. Notably, Olsavsky and Stokke teaches a “wood” golf club, which is a club known for its increased Ls as compared to smaller clubs like irons or hybrids, further substantiating the application of In re Rinehart. 
Olsavsky et al. further teaches wherein the sole portion comprises (i) at least one radius of curvature that extends in the front to rear direction and is forward of the sole contact point and (ii) at least one radius of curvature that extends in the front to rear direction and is rearward of the sole contact point (best seen in Fig. 7). Admittedly, Olsavsky fails to teach a plurality of radii as claimed. However, examiner takes two positions Stokke et al. that each read on the sole curvature limitations. First, Stokke et al. teaches wherein the following to be known in the art: a plurality of radii spaced less than distance D1 from the leading edge, including “three, four, five, six, seven, eight, nine ten” radius of curvatures separated by “transition points” (paragraphs [0073], [0082]-[0083]). When numerous radii are incorporated within such a small D1 length of 5-15mm as taught by Stokke et al. (paragraph [0073]), one ordinary skill in the art would consider it unreasonable to conclude that at all but one of the radii of curvature are within 3mm from the leading edge, thus meeting the claim requirment. In other words, one ordinary skill in the art would reasonably infer that when “three, four, five, six, seven, eight, nine ten” radius of curvatures are present within a transition profile length 392 comprising a length of “approximately 1.40 (mm)” (paragraph [0073]), then at least two of these radii are rearward of the 3mm threshold (per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)). Hence, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the plurality of radii taught by Stokke et al. into Olsavsky. The motivation to combine is to improve the aerodynamics of the golf club by reducing aerodynamic drag. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques (i.e. forging/molding) without compromising the structure or function of Olsavsky. In the alternative, examiner cites to an embodiment of Stokke et al. that teaches radii of curvature 414 and radii of curvature 424, each in front of sole contact point 328, and spaced from a leading edge by an offset distance 416, 426, respectively (Fig. 9). Stokke et al. further teaches another radii of curvature rearward of transition point 422 and forward of sole contact point 328. Stokke et al. does not expressly disclose the numeric values for the offset distances 416, 426, and therefore there is ambiguity as to whether at least two of the radii of curvature are rearward the claimed 3mm location. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would have found it obvious to select offset distances for 416, 424, including distances that read on the claimed range, via routine experimentation. Within the golf club art, the curvature profiles of the sole, which include offset distance, are known to affect the drag on the golf club. One ordinary skill in the art would find it obvious to optimize these variables to increase club head speed by reducing drag. 
As per claim 2, Olsavsky et al. inherently teaches a loft, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the loft is a result effective variable for launch angle. At the time of invention, one ordinary skill in the art would have found it obvious to select an optimal value for the club loft, including within the claimed range of 14 to 26 degrees, through routine experimentation. Notably, the golf club of Olsavsky is shown to be a “wood” golf club, which are known to have loft angles as claimed. 
With respect to claim 9, Olsavsky et al. does not expressly disclose the numeric value of the leading edge’s height H1. However, secondary reference Stokke et al. teaches wherein, in the vertical plane (Fig. 2), the leading edge 138 comprises a height H1 no less than 5 mm (Fig. 2; paragraph [0074]). One ordinary skill in the art would have found it obvious to select an H1 as taught by Stokke et al. for the same motivational reason stated above – namely, providing an aerodynamic golf club, as Stokke recognizes both the leading edge height and sole contact rearward distance to contribute to a reduction of aerodynamic drag at the sole -face interface (paragraphs [0072]-[0075]). As Stokke et al. recognizes, when D1 is approximately 10-15 mm and H1 is greater than 5 mm, improved aerodynamic performance is achieved (paragraph [0075]). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. The leading-edge height has been recognized as a result effective variable to penetrate through grass when striking a ball (See Crow (US Pat. No. 4,332,388 at column 3, lines 20-24, cited as extrinsic evidence). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed range, through routine experimentation to penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction (Crow at column 3, lines 20-24). 
8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Fech et al. (US Des. Pat. No. D361,356).
As per claims 7-8, Olsavsky et al. teaches only first and second sole rails as opposed to three sole rails as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction, wherein the central sole rail comprises a forward end, a rearward end, and a width in the heel-to-toe direction that varies such that a minimum central sole rail width corresponds with a location intermediate the forward end and the rearward end (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to utilize the three sole rails arrangement of Fech et al. with the golf club of Olsavsky et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail, in addition to adding to the known benefits of sole rails - i.e reducing unwanted obstruction between the sole and rough/turf. The proposed combination is considered to have a reasonable expectation of success since adding the middle could be accomplished using the same manufacturing techniques used to make the two sole rails shown in Fig.’s 1-8. 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Crow (US Pat. No. 4,332,388).
With respect to claim 10, the at least one rail of Olsavsky inherently includes an elevation, but does not expressly disclose this numeric value. However, Crow, directed to the analogous art of golf clubs with sole rails, teaches such features as the at least one sole rail having an elevation (“deep”) no less than 3mm (column 2, lines 50-52). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a sole rail elevation value as taught by Crow. The motivation to combine references is to ensure that the club can penetrate through grass when striking a ball (See Crow at column 3, lines 20-24). 

10.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Kenmi (US Pat. No. 6,663,503).
As per claim 11, Olsavsky teaches a golf club head that, when oriented in a reference position, comprises: a striking face; a top portion; and a sole portion opposite the top portion, the sole portion comprising a leading edge (Fig.’s 1-8), a trailing edge Id., a first sole rail  generally elongate in a front-to-rear direction Id., a second sole rail generally elongate in the front to rear direction, and a sole contact point located on at least one of the sole rails (Fig.’s 2, 5, 7 showing rails as lowest point of club), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point of the at least one of first and second sole rail; the sole portion includes a sole length Ls measured in the front-to-rear direction from the leading edge to the trailing edge; and the sole contact point is spaced rearwardly from the leading edge by a distance D1 Id; and wherein, in the reference position and along the virtual vertical plane, a vertical distance between the sole portion and a virtual ground plane increases forward the sole contact point from the sole contact point to the leading edge (best seen in Fig. 7).  
Olsavsky et al., directed to a design patent and selected as a primary reference for its substantial teaching of the claimed structural shape, does not expressly teach D1 being between 5-15mm as claimed wherein D1 is less than or equal to 80% of Ls. However, Stokke et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: a sole contact point 328 spaced rearwardly from a loft plane 160 a distance 392 of between 5-15 mm (paragraphs [0069]- [0073]). Admittedly, the loft plane 160 is not exactly positioned at the leading edge. However, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). As shown in Fig.’s 2, 9, this offset between the loft plane 160 and leading edge 138 is essentially negligible. Notably, Stokke et al. provides a range that encompasses values less than, greater than and including the entire claimed range – (paragraph [0073]). One ordinary skill in the art would thus reasonably infer that Stokke et al. implicitly teaches a distance D1 measured as claimed (i.e. from sole contact point 328 to leading edge 138) within the claimed range of 5-15mm. Should applicant traverse this view, examiner cites to in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, the difference in distance 392 being measured from the sole contact point 328 to the loft plane 160 as compared to being measured from the sole contact point to the leading edge as claimed is not considered to provide a functional distinguishing feature since the offset distance is so small and due to Stokke et al. providing a range of values for 392 that encompasses the entire claimed range – (paragraph [0073])
At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the sole contact point a distance as taught by Stokke et al. The motivation to combine references is to reduce aerodynamic drag, thus providing increased swing speed and ball distance. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. At D1 distances of 5mm -15mm, the required relationship of D1 being no greater than .25 * Ls is met when Ls is greater than 60mm (or 6 cm). Both Olsavsky et al. and Stokke et al. inherently teach a distance Ls, but neither expressly discloses this numeric value. However, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 60mm would have been obvious in the golfing art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club. Notably, Olsavsky and Stokke teaches a “wood” golf club, which is a club known for its increased Ls as compared to smaller clubs like irons or hybrids, further substantiating the application of In re Rinehart. 
Olsavsky et al. further teaches wherein the sole portion comprises (i) at least one radius of curvature that extends in the front to rear direction and is forward of the sole contact point and (ii) at least one radius of curvature that extends in the front to rear direction and is rearward of the sole contact point (best seen in Fig. 7). Admittedly, Olsavsky fails to teach a plurality of radii as claimed. However, examiner takes two positions Stokke et al. that each read on the sole curvature limitations. First, Stokke et al. teaches wherein the following to be known in the art: a plurality of radii spaced less than distance D1 from the leading edge, including “three, four, five, six, seven, eight, nine ten” radius of curvatures separated by “transition points” (paragraphs [0073], [0082]-[0083]). When numerous radii are incorporated within such a small D1 length of 5-15mm as taught by Stokke et al. (paragraph [0073]), one ordinary skill in the art would consider it unreasonable to conclude that at all but one of the radii of curvature are within 3mm from the leading edge, thus meeting the claim requirment. In other words, one ordinary skill in the art would reasonably infer that when “three, four, five, six, seven, eight, nine ten” radius of curvatures are present within a transition profile length 392 comprising a length of “approximately 1.40 (mm)” (paragraph [0073]), then at least two of these radii are rearward of the 3mm threshold (per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)). Hence, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the plurality of radii taught by Stokke et al. into Olsavsky. The motivation to combine is to improve the aerodynamics of the golf club by reducing aerodynamic drag. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques (i.e. forging/molding) without compromising the structure or function of Olsavsky. In the alternative, examiner cites to an embodiment of Stokke et al. that teaches radii of curvature 414 and radii of curvature 424, each in front of sole contact point 328, and spaced from a leading edge by an offset distance 416, 426, respectively (Fig. 9). Stokke et al. further teaches another radii of curvature rearward of transition point 422 and forward of sole contact point 328. Stokke et al. does not expressly disclose the numeric values for the offset distances 416, 426, and therefore there is ambiguity as to whether at least two of the radii of curvature are rearward the claimed 3mm location. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would have found it obvious to select offset distances for 416, 424, including distances that read on the claimed range, via routine experimentation. Within the golf club art, the curvature profiles of the sole, which include offset distance, are known to affect the drag on the golf club. One ordinary skill in the art would find it obvious to optimize these variables to increase club head speed by reducing drag. 
Olsavsky teaches a spacing between the first sole rail and second sole rail, but does not expressly teach a recess formed between the first sole rail and the second sole rail, the recess having a step-down portion defined in the front-to-rear direction. However, Kenmi, directed to the analogous art of golf club with sole rails, teaches such features to be known in the art – (Fig.’s 2-3 recess 10 having step-down formed between sole rails 9a). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the recess for the expected purpose of improving “the hit probability within the sweet spot” and “straight driving” (See Kenmi at column 1, lines 35-67, column 4, lines 1-8). This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. 
As per claim 12, Kenmi teaches wherein recess 10 comprises a depth no less than 2 mm (column 5, lines 1-54). The motivation to combine is the same as stated above. 
As per claim 13, Kenmi teaches wherein the recess 10 comprises a bottom surface and a side surface at least partially circumscribing the bottom surface (Fig.’s 2-4) and wherein at least one of the first sole rail 9a and the second sole rail 9a is elevated from the bottom surface of the recess by a distance no less than 3mm. (Fig. 7; column 5, lines 1-54). The motivation to combine is the same as stated above. 
With respect to claim 15, Olsavsky et al. does not expressly disclose the numeric value of the leading edge’s height H1. However, secondary reference Stokke et al. teaches wherein, in the vertical plane, the leading edge 138 comprises a height H1 no less than 5 mm (Fig. 2; paragraph [0074]). One ordinary skill in the art would have found it obvious to select an H1 as taught by Stokke et al. for the first and second rails for the same motivational reason stated above – namely, providing an aerodynamic golf club, as Stokke recognizes both the leading edge height and sole contact rearward distance to contribute to the reduction of aerodynamic drag at the sole -face interface (paragraphs [0072]-[0075]). As Stokke et al. recognizes, when D1 is approximately 10-15 mm and H1 is greater than 5 mm, improved aerodynamic performance is achieved (paragraph [0075]). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. The leading edge height has been recognized as a result effective variable to penetrate through grass when striking a ball (See Crow (US Pat. No. 4,332,388 at column 3, lines 20-24, cited as extrinsic evidence). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed range, through routine experimentation to penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction (Crow at column 3, lines 20-24). 

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Kenmi (US Pat. No. 6,663,503) and even further in view of Fech et al. (US Des. Pat. No. D361,356).
As per claim 14, Olsavsky et al. teaches only first and second sole rails as opposed to three sole rails as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to utilize the three sole rails arrangement of Fech et al. with the golf club of Olsavsky et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail, in addition to adding to the known benefits of sole rails - reducing unwanted obstruction between the sole and rough/turf. The proposed combination is considered to have a reasonable expectation of success since adding the middle could be accomplished using the same manufacturing techniques used to make the two sole rails shown in Fig.’s 1-8. 

15.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (US Pub. No. 2017/0043222) in view of Fech et al. (US Des. Pat. No. D361,356). 
With respect to claims 16-20, Stokke et al. teaches a golf club head 100 that, when oriented in a reference position, comprises: a striking face 108; a top portion 124; and a sole portion 132 opposite the top portion, the sole portion 132 comprising a leading edge 138, a trailing edge 114/622 (Fig.’s 2, 12), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point (paragraphs [0069]-[0070]; Fig. 2): the leading edge includes a height H1 of no less than 5mm (Fig. 2; paragraph [0074]); wherein, in the virtual vertical plane and relative to an interior of the golf club head, the sole portion is not convex from the leading edge 138 to the trailing edge 114/622 (Fig. 2);  -5-Application No. 16/502,631wherein, in the virtual vertical plane: a central region of the sole portion is delimited by a forward end spaced 3mm rearward of the leading edge and a rearward end spaced 3mm forward of the trailing edge; and radius of curvature varies along the central region such that a minimum radius of curvature Rmin is located at a third location 328 that is closer to the leading edge 138 than the trailing edge 114/622 (Fig. 2; paragraphs [0069]-[0070]). Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, at paragraph [0024] of applicant’s specification, Rmin or “minimum radius of curvature 194” is taught to be “at a point near the sole contact point” where the drawing shows a flat section perpendicular to the ground. To the extent this constitutes a Rmin, Stokke et al. is construed as teaching a Rmin at the same location of the sole contact point where the Drawings show a flat section. Examiner notes a flat portion could be construed as an Rmax, however, for purposes of claim scope, where there is no curvature, this will be construed as Rmin in view of applicant’s specification. 
Stokke et al. further teaches wherein the sole comprises a first radius of curvature R1 (414) at a first location (between leading edge and transition point 412) spaced rearwardly from the leading edge by a distance 416 and a second radius of curvature R2 (424) spaced rearward of the first location, the second radius of curvature being forward of the sole contact point 380 (Fig. 9; paragraphs [0077]), wherein R1 (414) is no greater than 30 mm (paragraph [0080]). Stokke et al. does not expressly disclose the numeric value of R2, and does not expressly disclose the numeric values for the offset distances 416, 426, and therefore there is ambiguity as to whether at least two of the radii of curvature are rearward the claimed 3mm location. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would have found it obvious to select a radius of curvature for R2 and offset distances for 416, 424, including values that read on the claimed range, via routine experimentation. Within the golf club art, the curvature profiles of the sole, which include offset distance and radius of curvature, are known to affect the drag on the golf club. One ordinary skill in the art would find it obvious to optimize these variables to increase club head speed by reducing drag. 
Lastly, Stokke in view of Katayama do not teach sole rails as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails, wherein the sole contact point occurs on the sole rail, and further wherein the three sole rails include a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found to utilize the three sole rails arrangement of Fech et al. with the golf club of Stokke et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail. The proposed combination is considered to have a reasonable expectation of success since Morales et al. contemplates attaching beam/rail like structures to the sole in an alternative embodiment (paragraphs [0069]-[0070]). 




16.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Oyama (US Pat. No. 7,766,765).
As per claims 1 and 3-5, Olsavsky teaches a golf club head that, when oriented in a reference position, comprises: a striking face; a top portion; and a sole portion opposite the top portion (Fig.’s 1-8), the sole portion comprising a leading edge (Fig.’s 1-8), a trailing edge Id., at least one sole rail generally elongate in a front-to-rear direction Id., and a sole contact point located on the at least one sole rail (Fig.’s 2, 5, 7 showing rails as lowest point of club), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point: the sole portion includes a sole length Ls measured in the front-to-rear direction from the leading edge to the trailing edge; and the sole contact point is spaced rearwardly from the leading edge by a distance D1 Id.; and wherein, in the reference position and along the virtual vertical plane, a vertical distance between the sole portion and a virtual ground plane increases forward the sole contact point from the sole contact point to the leading edge (best seen in Fig. 7).  
Olsavsky et al., directed to a design patent and selected as a primary reference for its substantial teaching of the claimed structural shape, does not expressly teach D1 being between 5-15mm as claimed wherein D1 is less than or equal to 80% of Ls. However, Stokke et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: a sole contact point 328 spaced rearwardly from a loft plane 160 a distance 392 of between 5-15 mm (paragraphs [0069]- [0073]). Admittedly, the loft plane 160 is not exactly positioned at the leading edge. However, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). As shown in Fig.’s 2, 9, this offset between the loft plane 160 and leading edge 138 is essentially negligible. Notably, Stokke et al. provides a range that encompasses values less than, greater than and including the entire claimed range – (paragraph [0073]). One ordinary skill in the art would thus reasonably infer that Stokke et al. implicitly teaches a distance D1 measured as claimed (i.e. from sole contact point 328 to leading edge 138) within the claimed range of 5-15mm. Should applicant traverse this view, examiner cites to in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, the difference in distance 392 being measured from the sole contact point 328 to the loft plane 160 as compared to being measured from the sole contact point to the leading edge as claimed is not considered to provide a functional distinguishing feature since the offset distance is so small and due to Stokke et al. providing a range of values for 392 that encompasses the entire claimed range – (paragraph [0073])
At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the sole contact point a distance as taught by Stokke et al. The motivation to combine references is to reduce aerodynamic drag, thus providing increased swing speed and ball distance. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. At D1 distances of 5mm -15mm, the required relationship of D1 being no greater than .25 * Ls is met when Ls is greater than 60mm (or 6 cm). Both Olsavsky et al. and Stokke et al. inherently teach a distance Ls, but neither expressly discloses this numeric value. However, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 60mm would have been obvious in the golfing art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club. Notably, Olsavsky and Stokke teaches a “wood” golf club, which is a club known for its increased Ls as compared to smaller clubs like irons or hybrids, further substantiating the application of In re Rinehart. 
Olsavsky et al. further teaches wherein the sole portion comprises (i) at least one radius of curvature that extends in the front to rear direction and is forward of the sole contact point and (ii) at least one radius of curvature that extends in the front to rear direction and is rearward of the sole contact point (best seen in Fig. 7). Admittedly, Olsavsky fails to teach a plurality of radii as claimed. However, Oyama, directed to the analogous art of golf club heads, teaches the following features to be known in the art: (i) a plurality of radii of curvature that each extend in the front to rear direction ad are forward of the sole contact point, a radius of curvature closest to the leading edge being spaced rearward from the leading edge by less than distance D1, but more than 3 mm (Fig. 11; column 5, lines 25-31). At time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to combine the radius curvature profile of Oyama with Olsavsky. The motivation to combine is to reduce the weight of the face, which then frees up discretionary weight to be repositioned toward peripheral regions of the club. Moreover, reduced weight also increases club head speed. Olsavsky appears to show a progressively decreasing curvature toward the face, thus indicating the proposed modification is considered to have a reasonable expectation of success. 
As per claim 2, Olsavsky et al. inherently teaches a loft, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the loft is a result effective variable for launch angle. At the time of invention, one ordinary skill in the art would have found it obvious to select an optimal value for the club loft, including within the claimed range of 14 to 26 degrees, through routine experimentation. Notably, the golf club of Olsavsky is shown to be a “wood” golf club, which are known to have loft angles as claimed. 
With respect to claim 9, Olsavsky et al. does not expressly disclose the numeric value of the leading edge’s height H1. However, secondary reference Stokke et al. teaches wherein, in the vertical plane (Fig. 2), the leading edge 138 comprises a height H1 no less than 5 mm (Fig. 2; paragraph [0074]). One ordinary skill in the art would have found it obvious to select an H1 as taught by Stokke et al. for the same motivational reason stated above – namely, providing an aerodynamic golf club, as Stokke recognizes both the leading edge height and sole contact rearward distance to contribute to a reduction of aerodynamic drag at the sole -face interface (paragraphs [0072]-[0075]). As Stokke et al. recognizes, when D1 is approximately 10-15 mm and H1 is greater than 5 mm, improved aerodynamic performance is achieved (paragraph [0075]). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. The leading-edge height has been recognized as a result effective variable to penetrate through grass when striking a ball (See Crow (US Pat. No. 4,332,388 at column 3, lines 20-24, cited as extrinsic evidence). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed range, through routine experimentation to penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction (Crow at column 3, lines 20-24). 

17.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Oyama (US Pat. No. 7,766,765) and even further in view of Fech et al. (US Des. Pat. No. D361,356).
As per claims 7-8, Olsavsky et al. teaches only first and second sole rails as opposed to three sole rails as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction, wherein the central sole rail comprises a forward end, a rearward end, and a width in the heel-to-toe direction that varies such that a minimum central sole rail width corresponds with a location intermediate the forward end and the rearward end (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to utilize the three sole rails arrangement of Fech et al. with the golf club of Olsavsky et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail, in addition to adding to the known benefits of sole rails - i.e reducing unwanted obstruction between the sole and rough/turf. The proposed combination is considered to have a reasonable expectation of success since adding the middle could be accomplished using the same manufacturing techniques used to make the two sole rails shown in Fig.’s 1-8. 

18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Oyama (US Pat. No. 7,766,765) and even further in view of Crow (US Pat. No. 4,332,388).
With respect to claim 10, the at least one rail of Olsavsky inherently includes an elevation, but does not expressly disclose this numeric value. However, Crow, directed to the analogous art of golf clubs with sole rails, teaches such features as the at least one sole rail having an elevation (“deep”) no less than 3mm (column 2, lines 50-52). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a sole rail elevation value as taught by Crow. The motivation to combine references is to ensure that the club can penetrate through grass when striking a ball (See Crow at column 3, lines 20-24). 


19.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Oyama (US Pat. No. 7,766,765) and even further in view of Kenmi (US Pat. No. 6,663,503).
As per claim 11, Olsavsky teaches a golf club head that, when oriented in a reference position, comprises: a striking face; a top portion; and a sole portion opposite the top portion, the sole portion comprising a leading edge (Fig.’s 1-8), a trailing edge Id., a first sole rail  generally elongate in a front-to-rear direction Id., a second sole rail generally elongate in the front to rear direction, and a sole contact point located on at least one of the sole rails (Fig.’s 2, 5, 7 showing rails as lowest point of club), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point of the at least one of first and second sole rail; the sole portion includes a sole length Ls measured in the front-to-rear direction from the leading edge to the trailing edge; and the sole contact point is spaced rearwardly from the leading edge by a distance D1 Id; and wherein, in the reference position and along the virtual vertical plane, a vertical distance between the sole portion and a virtual ground plane increases forward the sole contact point from the sole contact point to the leading edge (best seen in Fig. 7).  
Olsavsky et al., directed to a design patent and selected as a primary reference for its substantial teaching of the claimed structural shape, does not expressly teach D1 being between 5-15mm as claimed wherein D1 is less than or equal to 80% of Ls. However, Stokke et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: a sole contact point 328 spaced rearwardly from a loft plane 160 a distance 392 of between 5-15 mm (paragraphs [0069]- [0073]). Admittedly, the loft plane 160 is not exactly positioned at the leading edge. However, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). As shown in Fig.’s 2, 9, this offset between the loft plane 160 and leading edge 138 is essentially negligible. Notably, Stokke et al. provides a range that encompasses values less than, greater than and including the entire claimed range – (paragraph [0073]). One ordinary skill in the art would thus reasonably infer that Stokke et al. implicitly teaches a distance D1 measured as claimed (i.e. from sole contact point 328 to leading edge 138) within the claimed range of 5-15mm. Should applicant traverse this view, examiner cites to in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, the difference in distance 392 being measured from the sole contact point 328 to the loft plane 160 as compared to being measured from the sole contact point to the leading edge as claimed is not considered to provide a functional distinguishing feature since the offset distance is so small and due to Stokke et al. providing a range of values for 392 that encompasses the entire claimed range – (paragraph [0073])
At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the sole contact point a distance as taught by Stokke et al. The motivation to combine references is to reduce aerodynamic drag, thus providing increased swing speed and ball distance. This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. At D1 distances of 5mm -15mm, the required relationship of D1 being no greater than .25 * Ls is met when Ls is greater than 60mm (or 6 cm). Both Olsavsky et al. and Stokke et al. inherently teach a distance Ls, but neither expressly discloses this numeric value. However, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 60mm would have been obvious in the golfing art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club. Notably, Olsavsky and Stokke teaches a “wood” golf club, which is a club known for its increased Ls as compared to smaller clubs like irons or hybrids, further substantiating the application of In re Rinehart. 
Olsavsky et al. further teaches wherein the sole portion comprises (i) at least one radius of curvature that extends in the front to rear direction and is forward of the sole contact point and (ii) at least one radius of curvature that extends in the front to rear direction and is rearward of the sole contact point (best seen in Fig. 7). Admittedly, Olsavsky fails to teach a plurality of radii as claimed. However, Oyama, directed to the analogous art of golf club heads, teaches the following features to be known in the art: (i) a plurality of radii of curvature that each extend in the front to rear direction ad are forward of the sole contact point, a radius of curvature closest to the leading edge being spaced rearward from the leading edge by less than distance D1, but more than 3 mm (Fig. 11; column 5, lines 25-31). At time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to combine the radius curvature profile of Oyama with Olsavsky. The motivation to combine is to reduce the weight of the face, which then frees up discretionary weight to be repositioned toward peripheral regions of the club. Moreover, reduced weight also increases club head speed. Olsavsky appears to show a progressively decreasing curvature toward the face, thus indicating the proposed modification is considered to have a reasonable expectation of success. 
Olsavsky teaches a spacing between the first sole rail and second sole rail, but does not expressly teach a recess formed between the first sole rail and the second sole rail, the recess having a step-down portion defined in the front-to-rear direction. However, Kenmi, directed to the analogous art of golf club with sole rails, teaches such features to be known in the art – (Fig.’s 2-3 recess 10 having step-down formed between sole rails 9a). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the recess for the expected purpose of improving “the hit probability within the sweet spot” and “straight driving” (See Kenmi at column 1, lines 35-67, column 4, lines 1-8). This proposed medication is considered to have a reasonable expectation of success because it can be easily incorporated by known golf club heading manufacturing techniques without compromising the structure or function of Olsavsky et al. 
As per claim 12, Kenmi teaches wherein recess 10 comprises a depth no less than 2 mm (column 5, lines 1-54). The motivation to combine is the same as stated above. 
As per claim 13, Kenmi teaches wherein the recess 10 comprises a bottom surface and a side surface at least partially circumscribing the bottom surface (Fig.’s 2-4) and wherein at least one of the first sole rail 9a and the second sole rail 9a is elevated from the bottom surface of the recess by a distance no less than 3mm. (Fig. 7; column 5, lines 1-54). The motivation to combine is the same as stated above. 
With respect to claim 15, Olsavsky et al. does not expressly disclose the numeric value of the leading edge’s height H1. However, secondary reference Stokke et al. teaches wherein, in the vertical plane, the leading edge 138 comprises a height H1 no less than 5 mm (Fig. 2; paragraph [0074]). One ordinary skill in the art would have found it obvious to select an H1 as taught by Stokke et al. for the first and second rails for the same motivational reason stated above – namely, providing an aerodynamic golf club, as Stokke recognizes both the leading edge height and sole contact rearward distance to contribute to the reduction of aerodynamic drag at the sole -face interface (paragraphs [0072]-[0075]). As Stokke et al. recognizes, when D1 is approximately 10-15 mm and H1 is greater than 5 mm, improved aerodynamic performance is achieved (paragraph [0075]). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. The leading edge height has been recognized as a result effective variable to penetrate through grass when striking a ball (See Crow (US Pat. No. 4,332,388 at column 3, lines 20-24, cited as extrinsic evidence). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed range, through routine experimentation to penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction (Crow at column 3, lines 20-24). 

20.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olsavsky et al. (US Des. Pat. No. D457,583) in view of Stokke et al. (US Pub. No. 2017/0043222) and further in view of Oyama (US Pat. No. 7,766,765) and further in view of Kenmi (US Pat. No. 6,663,503) and even further in view of Fech et al. (US Des. Pat. No. D361,356).
As per claim 14, Olsavsky et al. teaches only first and second sole rails as opposed to three sole rails as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to utilize the three sole rails arrangement of Fech et al. with the golf club of Olsavsky et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail, in addition to adding to the known benefits of sole rails - reducing unwanted obstruction between the sole and rough/turf. The proposed combination is considered to have a reasonable expectation of success since adding the middle could be accomplished using the same manufacturing techniques used to make the two sole rails shown in Fig.’s 1-8. 

Response to Arguments
21.	Applicant’s arguments with respect to claim(s) 7/28/22 have been considered but are moot because the new ground of rejection does not rely on any reference (sans Stokke et al.) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection above maintains the use of Stokke et al. for limitations directed to the sole curvature but uses applies new case law-based rejections, or alternative embodiments of Stokke et al., not addressed by applicant’s Remarks. These new interpretations of Stokke et al. are necessitated by amendment. 
	Regarding the Objections to the Drawings, applicant fails to show where on Fig. 5 the Rmin is positioned and the objection is maintained. Applicant can provide an annotated Fig. 5 pointing out the position at which Rmin is located. 

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711